Dismissed and Memorandum Opinion filed June 26, 2003








Dismissed and Memorandum Opinion filed June 26, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00241-CV
____________
 
411 NORTH SAM HOUSTON
PARKWAY, LTD.
and
411 NSHP, L.C., Appellants/Cross-Appellees
 
V.
 
AMERICAN RICE, INC., Appellee/Cross-Appellant
 

 
On Appeal from the 125th District Court
Harris
County, Texas
Trial Court Cause No. 00-42622
 

 
M
E M O R A N D U M   O P I N I O N
In this appeal from a judgment signed January 28, 2003, appellee, American Rice, Inc., also filed a notice of
appeal.  On March 20, 2003, this Court
ordered the parties to mediation.  On
June 19, 2003, the parties filed a joint motion to dismiss both appeals in
order to effectuate a compromise and settlement agreement.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeals are ordered dismissed.




PER CURIAM
Judgment rendered and Memorandum
Opinion filed June 26, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.